DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 28 January 2021, to the non-final rejection dated 29 October 2020 has been received and duly noted.  Amended claims have been received and entered into the record. 
Examiner’s Response
In view of the Applicant’s response, the status of the rejections of record is as follows:
Status of the Claims
Claims 1-2 and 4-5 are pending and rejected.
Claims 3 and 13 are allowable.
Claims 6-12 were cancelled by the Applicant.

Terminal Disclaimer
The terminal disclaimer filed on 28 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,717,708 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Objections / Rejections Withdrawn
Claim Objections
Claim 3 was objected to over the presence of duplicate structures which have been deleted.  The objection is withdrawn.
Claims 9-12 were objected to as being in improper form.  The claims are cancelled.  The objection is moot.

Claim Rejections - 35 USC § 112
Claims 6-8 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  The claims are cancelled.  The rejection is moot.

Claim Rejections - 35 USC § 102
Claims 6-8 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin (Nat. Commun. 2017, 8, 14232).  The claims are cancelled.  The rejection is moot.

Double Patenting
Claims 1-2 and 4-12 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,717,708.
The rejection is overcome in view of the terminal disclaimer.
Rejection Maintained 

Double Patenting
The provisional rejection of claims 1-2 and 4-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/898,889 is maintained.  Claims 6-12 were previously also subject to this ground of rejection but are now cancelled.
The substance of the rejection has not been addressed by Applicant.  Therefore the rejection is maintained for the reasons already of record.

Allowable Claims
Claims 3 and 13 are allowable.
Claim 3 recites a list of 4 species which are distinct from the claims of the 16/898,889 application.  Claim 13 depends from claim 3.

Claimed Compounds
The present claims are not subject to rejection over the prior art.  The claims are directed to compounds and salts thereof with functional activity as formyl peptide 1 or 2 receptor agonists and pharmaceutical utility in treatment of various cardiovascular disorders/diseases.  Independent claims 1-3 set forth lists of individual chemical species all of which share substantial structural features and claims 4-5 and 13 are compositions comprising these compounds.  These species are novel and non-obvious over the prior art of record since they each require a particular combination of structural features not reasonably taught or suggested in the prior art.  The closest prior art is represented by the reference Jacobson (US 6,790,845, of record) which teaches compounds having a different functional activity with pharmaceutical activity in related cardiovascular disorders.  See for example the species of example 12; “1-[1-[3-Fluoro-2'-(methylsulfonyl)[1,1'-biphenyl]-4-yl]-2-oxo-piperidin-3-yl]-5-methoxy-1,3-dihydrobenzimidazol-2-one”, at column 73- the art recognized structure for this substance is shown below:

    PNG
    media_image1.png
    522
    967
    media_image1.png
    Greyscale

	Compare this compound to the related species listed in claim 2, shown below:

    PNG
    media_image2.png
    263
    655
    media_image2.png
    Greyscale

The prior art compound differs substantially from an instant compound (i) in the identity of the substituents attached to two of the three phenyl rings; and (ii) in the presence of a fused ring connecting the urea moiety to the “right-side” phenyl ring of the instant formula.  While the reference teaches that the substituents attached to the phenyl rings can be varied, the presence of a fused-ring structure is an invariant element of the generic teachings, see at least the formulae (I) and (II) at column 3 and the definitions of the variables therein.  Additionally, all of the provided examples have such a fused ring structure.  There are no particular reasons provided by the reference either alone or in combination with the prior art of record that would reasonably lead one of ordinary skill in the art to provide for one of the species set forth in the instant claims.
The only remaining issue is the above provisional double patenting rejection of claims 1-2 and 4-5.  Once this issue is resolved the application will be in condition for allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625